Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-11 and 15-21 the prior art of record does not each an optical device, comprising: a light source;  a polarization selective optical element including a stack of a plurality of cholesteric liquid crystal layers, the plurality of cholesteric liquid crystal layers including a first cholesteric liquid crystal layer with liquid crystal molecules arranged in a first helical configuration having a first pitch range for light of a first wavelength range and a second cholesteric liquid crystal layer with liquid crystal molecules arranged in a second helical configuration having a second pitch range for light of a second wavelength range that is different from the first wavelength range, a partial reflector located between the light source and the polarization selective optical element; a first lens positioned between the polarization selective optical element and the partial reflector; and a second lens positioned relative to the polarization selective optical element so that the polarization selective optical element is positioned between the second lens and the partial reflector.
Gollier and Pokorny remain the closest prior art and as previously cited do teach an optical device, comprising: a light source;  a polarization selective optical element including a stack of a plurality of cholesteric liquid crystal layers, the plurality of cholesteric liquid crystal layers including a first cholesteric liquid crystal layer with liquid crystal molecules arranged in a first helical configuration having a first pitch range for light of a first wavelength range and a second cholesteric liquid crystal layer with liquid crystal molecules arranged in a second helical configuration having a second pitch range for light of a second wavelength range that is different from the first wavelength range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871